                         ‘UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.      CV 18-5443 JFW (SS)                                 Date: December 30, 2019
                                                                  Page 1 of 3

Title:        Edgar Noe Mendez v. Daniel Paramo, Warden


DOCKET ENTRY:            ORDER TO SHOW CAUSE WHY THE MAGISTRATE
                         JUDGE SHOULD NOT RECOMMEND THAT THIS
                         HABEAS ACTION BE DISMISSED FOR FAILURE TO
                         PROSECUTE AND/OR FAILURE TO EXHAUST HIS
                         CLAIMS


PRESENT:
HONORABLE SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE

     _Marlene Ramirez_               _______None_______                    __None__
         Deputy Clerk              Court Reporter/Recorder                 Tape No.

  ATTORNEYS PRESENT FOR PETITIONER:               ATTORNEYS PRESENT FOR RESPONDENT:

                None Present                                     None Present

PROCEEDINGS: (IN CHAMBERS)


       On May 1, 2019, the Court granted Petitioner’s Motion for Stay and stayed the case
pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir. 2002). (Dkt. No. 25). The Court ordered
Petitioner to: (1) promptly pursue exhaustion of Grounds 3-5 by filing habeas petitions in
the California courts; and (2) file timely status reports in this Court, beginning on April 15,
2019, and every forty-five days thereafter, setting forth the status of Petitioner’s state habeas
petition and all activity that has occurred since the filing of the previous Status Report. (Id.
at 4). Petitioner failed to comply with this initial deadline. On May 23, 2019, Petitioner
filed a request for extension of time and notice of change of address. (Dkt. No. 26).
However, because it was unclear what relief Petitioner sought, the Court denied the request
without prejudice and ordered Petitioner to show cause why this action should not be
dismissed for failure to prosecute. (Dkt. No. 27).
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.      CV 18-5443 JFW (SS)                                Date: December 30, 2019
                                                                 Page 2 of 3

Title:        Edgar Noe Mendez v. Daniel Paramo, Warden


        On July 15, 2019, Petitioner responded by filing a renewed motion for an extension
of time, explaining that he had been unable to comply with the Court’s May 1, 2019 Order
because he was transferred to a segregated housing unit (SHU) and, among other obstacles,
he lacked the assistance of a “jail house lawyer” who had helped him before his transfer.
(Dkt. No. 28). On August 6, 2019, the Court granted the motion and ordered Petitioner (1)
to begin pursuing exhaustion of Grounds 3-5 of his First Amended Petition by filing a
habeas petition in state court within thirty days, and (2) to file a Status Report in this Court
within forty-five days. (Dkt. No. 29). The Court advised Petitioner that his being housed
in the SHU “will not further excuse his failure to comply and move this action forward.”
(Id. at 2).

       On September 9, 2019, Petitioner filed a Status Report stating that he still had not
begun to pursue exhaustion due to being housed in the SHU. (Dkt. No. 30). Petitioner again
asked the Court for more time “until [he] get[s] out of the SHU . . . and get[s] to the general
population so [he] can continue with [his] appeal.” (Id. at 2). Since that time, more than
three months have passed with no word from Petitioner.

        Petitioner has thus failed to comply with his obligations to file status reports every
forty-five days and diligently pursue exhaustion of his claims in the state courts. The Court
has warned Petitioner multiple times that his failure to do so may be grounds for dismissal.
(See Dkt. No. 25 at 4-5; Dkt. No. 27 at 2-3; Dkt. No. 29 at 2).

       Accordingly, Petitioner is ORDERED TO SHOW CAUSE within fourteen (14)
days of the date of this Order why this action should not be dismissed with prejudice for
failure to prosecute. Petitioner may discharge this Order by filing a status report
demonstrating that he has begun pursuing exhaustion of his claims by filing habeas petitions
in the state courts. The status report shall be titled “Status Report Re: Petitioner’s State
Habeas Petition,” and shall attach a current copy of the docket sheet and any orders or
decisions that the state court has issued.

       Alternatively, Petitioner may voluntarily dismiss any unexhausted claims, permitting
this action to proceed solely on the exhausted claims. A Notice of Dismissal form is
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.      CV 18-5443 JFW (SS)                            Date: December 30, 2019
                                                             Page 3 of 3

Title:        Edgar Noe Mendez v. Daniel Paramo, Warden


attached for Petitioner’s convenience. Petitioner, however, is advised that any dismissed
claims may be later subject to the statute of limitations under 28 U.S.C. § 2244(d)(1), as
amended by the AEDPA, which provides that “[a] 1-year period of limitation shall apply to
an application for a writ of habeas corpus by a person in custody pursuant to the judgment
of a State court.”

      Petitioner is expressly warned that failure to timely file a response to this Order
to Show Cause may result in a recommendation that this action be dismissed with
prejudice for his failure to comply with Court orders and failure to prosecute. See
Fed. R. Civ. P. 41(b).

       Furthermore, if Petitioner has not yet begun to pursue exhaustion of his claims
in state court, or does not voluntarily dismiss his unexhausted claims in this action,
this may result in a recommendation that the First Amended Petition be denied as a
mixed petition containing unexhausted claims, and that this action be dismissed
without prejudice.

      The Clerk of the Court is directed to serve a copy of this Order upon Petitioner and
counsel for Respondent.

         IT IS SO ORDERED.




MINUTES FORM                                                                              00:00
CIVIL-GEN                                                           Initials of Deputy Clerk mr
